Judgment of the circuit court reversed
and judgment of the court of common pleas affirmed. Grounds stated in journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, reversed on the ground that while the doctrine of Railway Co. v. Frye, 80 Ohio St., 289, is adhered to, it is without application in the present case. And this court proceeding to render the judgment the circuit court should have rendered, it is considered and adjudged that the judgment of said court of common pleas be, and the same hereby is, affirmed.'
Summers, C. J., Crew, Davis, Si-iauck and Price, JJ., concur.